  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 1 of 15 PageID #: 27




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JAMES JACKSON,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )            No. 4:20CV559 JMB
                                                      )
TERI LAWSON, et al.,                                  )
                                                      )
                Defendants.                           )

                             OPINION, MEMORANDUM AND ORDER

        This matter comes before the Court on the motion of plaintiff James Jackson for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 3). Having

reviewed the motion and the financial information submitted in support, the Court has determined

that plaintiff lacks sufficient funds to pay the entire filing fee, and will assess an initial partial filing

fee of $35.65. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons discussed below, the Court

will dismiss plaintiff’s complaint without prejudice.

                                         28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 2 of 15 PageID #: 28




payments to the Clerk of the Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        In support of his motion for leave to proceed in forma pauperis, plaintiff submitted a copy

of his certified inmate account statement. (Docket No. 5). The account statement shows an average

monthly deposit of $178.27. The Court will therefore assess an initial partial filing fee of $35.65,

which is 20 percent of plaintiff’s average monthly deposit.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73

(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

        When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the



                                                  2
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 3 of 15 PageID #: 29




plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                             The Complaint

           Plaintiff is a self-represented litigant who is currently incarcerated at the Farmington

Correctional Center in Farmington, Missouri. He brings this action pursuant to 42 U.S.C. § 1983.

His complaint names Warden Teri Lawson, Correctional Officer Uding, Correctional Officer

Wells, Correctional Officer Jones, Sergeant Downing, and Captain Bradley as defendants. All

defendants are sued in both their individual and official capacities. (Docket No. 1 at 2-3, 5).

           In the Statement of Claim, plaintiff states that on March 9, 2020, he was in his cell with his

cellmate. (Docket No. 1 at 3). Officers Uding, Wells, and Jones approached plaintiff’s cell and

told him and his cellmate to “cuff up.” Plaintiff and his cellmate complied, and they were taken

through the sally port to an area near the sergeant’s office. Plaintiff was handcuffed to a bench,

while his cellmate was taken into a room next to the office. After about five to ten minutes,

plaintiff’s cellmate came out “upset” and told plaintiff that “they [were] violating him [and] his

rights.”




                                                     3
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 4 of 15 PageID #: 30




       At that point, plaintiff was taken into the room where his cellmate had just been. (Docket

No. 1 at 4). Officer Uding and Officer Wells put him in “double cuffs” while Officer Jones

observed. Then, Officer Uding and Officer Wells began undressing plaintiff while his hands were

behind his back. Plaintiff alleges that as Officer Uding was removing his boxers, Uding “grabbed

[plaintiff’s] right [buttocks].” Plaintiff turned to Officer Uding and asked him “what type of games

they [were] playing because [Officer Uding] had just violated [him].” Officer Wells told plaintiff

to “shut up and face the wall,” which plaintiff did.

       Once Officer Uding and Officer Wells finished removing plaintiff’s boxers, plaintiff states

that Officer Uding “made an insulting comment.” Specifically, plaintiff asserts that Officer Uding

said “is that a string I see in your [buttocks].” Plaintiff became mad because plaintiff “knew it

wasn’t a string in [his buttocks].”

       According to plaintiff, Officer Uding directed him to “squat and cough.” When plaintiff

complied, Officer Uding allegedly said “isn’t [that] a nice view.” Plaintiff claims that Officer Wells

and Officer Jones laughed. Afterwards, they helped plaintiff put his clothes back on.

       Plaintiff states that during the search, Sergeant Downing “was observing from the panel”

the whole time. Sergeant Downing told plaintiff that plaintiff had been searched “due to Captain

Bradley[’s] orders.” Plaintiff responded by telling Sergeant Downing that he feared for his life.

       As a result of this search, plaintiff asks the Court to order that an inmate cannot be strip

searched out-of-view of a camera. (Docket No. 1 at 7). He also seeks $250,000 in damages for the

violation of his constitutional rights, as well as an additional $10,000 from each named defendant.

                                             Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983.

He alleges that his constitutional rights were violated when he underwent a visual body cavity



                                                  4
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 5 of 15 PageID #: 31




search while a prisoner at the Farmington Correctional Center. For the reasons discussed below,

plaintiff’s complaint must be dismissed for failure to state a claim.

    A. Official Capacity Claims

        In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”); and

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

        In this case, all defendants are alleged to be employed by the Missouri Department of

Corrections, a department of the State of Missouri. As such, the official capacity claims against

them are actually claims against the State of Missouri itself. In order to prevail, plaintiff must

establish the State of Missouri’s liability for the alleged conduct. See Kelly, 813 F.3d at 1075

(stating that to prevail on an official capacity claim, the plaintiff must establish the governmental

entity’s liability for the alleged conduct).

        To the extent that plaintiff is seeking monetary damages, he has not stated a claim under

42 U.S.C. § 1983. “Section 1983 provides for an action against a ‘person’ for a violation, under

color of law, of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See

also Deretich v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§]



                                                     5
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 6 of 15 PageID #: 32




1983 provides a cause of action against persons only”). However, “neither a State nor its officials

acting in their official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police,

491 U.S. 58, 71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (stating that

a “State is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(stating that “a state is not a person for purposes of a claim for money damages under § 1983”).

Because the State of Missouri is not a § 1983 person, plaintiff cannot prevail against it in a claim

for money damages.

        To the extent that plaintiff is seeking prospective injunctive relief, he has also failed to state

a claim. Liability against a governmental entity may attach if a constitutional violation resulted

from (1) an official policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train

or supervise. See Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v. Phelps

Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing “claims challenging an unconstitutional policy

or custom, or those based on a theory of inadequate training, which is an extension of the same”).

Thus, there are three ways in which plaintiff can prove the State of Missouri’s liability.

        First, plaintiff can show the existence of an unconstitutional policy. “Policy” refers to

“official policy, a deliberate choice of a guiding principle or procedure made by the…official who

has final authority regarding such matters.” Corwin v. City of Independence, Mo., 829 F.3d 695,

700 (8th Cir. 2016). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when “a policy is constitutional on its face, but it is

asserted that a [governmental entity] should have done more to prevent constitutional violations

by its employees, a plaintiff must establish the existence of a ‘policy’ by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers.” Id. at 390.



                                                    6
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 7 of 15 PageID #: 33




“A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the [governmental entity’s] governing body.” Angarita v. St. Louis Cty., 981

F.2d 1537, 1546 (8th Cir. 1992).

        Second, plaintiff can establish a claim of liability based on an unconstitutional “custom.”

In order to do so, plaintiff must demonstrate:

                   1) The existence of a continuing, widespread, persistent pattern of
                      unconstitutional misconduct by the governmental entity’s
                      employees;

                   2) Deliberate indifference to or tacit authorization of such conduct
                      by the governmental entity’s policymaking officials after notice
                      to the officials of that misconduct; and

                   3) That plaintiff was injured by acts pursuant to the governmental
                      entity’s custom, i.e., that the custom was a moving force behind
                      the constitutional violation.

Johnson v. Douglas Cty. Med. Dep’t, 725 F.3d 825, 828 (8th Cir. 2013).

        Finally, plaintiff can assert a claim against a governmental entity by establishing a

deliberately indifferent failure to train or supervise. To do so, plaintiff must allege a “pattern of

similar constitutional violations by untrained employees.” S.M. v. Lincoln Cty., 874 F.3d 581, 585

(8th Cir. 2017).

        Plaintiff does not need to specifically plead the existence of an unconstitutional policy or

custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. of City of Norfolk, 340 F.3d

605, 614 (8th Cir. 2003).

        Here, plaintiff has not provided any allegations supporting the proposition that an

unconstitutional policy or custom exists. That is, he does not mention any “policy statement,



                                                    7
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 8 of 15 PageID #: 34




ordinance, regulation, or decision officially adopted and promulgated by” the State of Missouri.

He also does not point to any widespread unconstitutional misconduct, much less establish that

policymaking officials were deliberately indifferent to or tacitly authorized such misconduct. To

the contrary, plaintiff’s allegations detail only a single incident. However, the Court cannot infer

the existence of an unconstitutional policy or custom from a single occurrence. See Wedemeier v.

City of Ballwin, Mo., 931 F.2d 24, 26 (8th Cir. 1991). Furthermore, plaintiff does not claim that his

constitutional rights were violated due to the State of Missouri’s failure to train its employees.

Even if he had made such a claim, his facts do not demonstrate a “pattern of similar constitutional

violations by untrained employees.” Because plaintiff has not shown that the State of Missouri is

liable due to an unconstitutional policy, custom, or failure to train, he cannot prevail against it on

a claim for prospective injunctive relief.

        As noted above, plaintiff’s official capacity claims against defendants are actually claims

against defendants’ employer. In this case, the employer is the State of Missouri. Since plaintiff

has not stated a claim against the State of Missouri, the official capacity claims must be dismissed.

    B. Individual Capacity Claim Against Warden Lawson

        Plaintiff’s individual capacity claim against Warden Lawson must be dismissed. Vicarious

liability is inapplicable to § 1983 suits. Marsh, 902 F.3d at 754. As such, “[g]overnment officials

are personally liable only for their own misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th

Cir. 2015). Thus, “a supervising officer can be liable for an inferior officer’s constitutional

violation only if he directly participated in the constitutional violation, or if his failure to train or

supervise the offending actor caused the deprivation.” Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir.

2010). See also Moore v. City of Desloge, Mo., 647 F.3d 841, 849 (8th Cir. 2011) (stating that in




                                                   8
  Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 9 of 15 PageID #: 35




order to maintain an action for training or supervisory liability, the plaintiff must show that the

failure to train or supervise caused the injury).

       In plaintiff’s “Statement of Claim,” there are no allegations whatsoever against Warden

Lawson. Indeed, she is not mentioned at all in the complaint, except to be named as a defendant.

Certainly, there is no indication that she directly participated in the search of which plaintiff

complains. Furthermore, there are no factual allegations to support a failure to train or supervise

claim. It appears that plaintiff is attempting to assert liability against Warden Lawson based on her

position as warden of Farmington Correctional Center. As noted above, however, vicarious

liability is not applicable in § 1983 suits. Moreover, “a general responsibility for supervising the

operations of a prison is insufficient to establish the personal involvement required to support

liability.” Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995). Therefore, the individual

capacity claim against Warden Lawson must be dismissed.

   C. Fourth Amendment Claim

       Plaintiff asserts that Officer Uding, Wells, and Jones conducted a visual body cavity search

on him, that Sergeant Downing observed the search, and that Captain Bradley ordered the search.

To the extent that plaintiff is alleging this search violated the Fourth Amendment, the claims

against defendants must be dismissed.

       “[A] convicted inmate has rights under the Fourth Amendment against unreasonable

searches of his body.” Story v. Foote, 782 F.3d 968, 971 (8th Cir. 2015). Nevertheless, “[l]awful

incarceration brings about the necessary withdrawal or limitation of many privileges and rights, a

retraction justified by the considerations underlying our penal system.” Goff v. Nix, 803 F.2d 858,

862 (8th Cir. 1986) (quoting Pell v. Procunier, 417 U.S. 817, 822 (1974)). In other words, a prisoner

has a far lower expectation of privacy than most other individuals. Id. at 365.



                                                    9
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 10 of 15 PageID #: 36




       To that end, visual body cavity searches on prison inmates are not per se unreasonable. Id.

at 360, 371 (sustaining constitutionality of visual body cavity searches undertaken when prisoners

moved outside their housing units or left the confines of the penitentiary). See also Franklin v.

Lockhart, 883 F.2d 654, 656-57 (8th Cir. 1989) (stating that because legitimate security concerns

provided justification, the twice-daily visual body cavity searches conducted by prison officials

did not violate either the Fourth or Eighth Amendments). “Where there is no substantial evidence

that the manner of the search is an exaggerated response to the perceived security concerns…wide-

ranging deference [is given] to prison officials on matters concerning institutional security.”

Franklin, 883 F.2d at 657.

       Here, plaintiff has not sufficiently alleged that his Fourth Amendment right against

unreasonable searches was violated. As noted above, visual body cavity searches of prison inmates

are not per se unreasonable, and plaintiff presents no facts to show that this particular search was

wrongful. For instance, he has not alleged that the search was unwarranted; that it was done with

an improper motive, such as retaliation; that it violated any policies; or that he has been searched

in such a manner an undue number of times.

       Plaintiff does assert that Officer Uding “grabbed” his buttock, but as plaintiff makes clear,

this touching occurred while Officer Uding and Officer Wells were removing plaintiff’s boxers to

conduct the search. A third officer was in the room, while another was observing remotely. There

is no indication that this touching was done for sexual gratification or that it was anything other

than incidental to the removal of plaintiff’s boxers while his own hands were cuffed. See Seltzer-

Bey v. Delo, 66 F.3d 961, 962-63 (8th Cir. 1995) (prisoner’s allegations that guard conducted daily

strip searches, made sexual comments about prisoner’s penis and buttocks, and rubbed prisoner’s

buttocks with nightstick were sufficient to allege a Fourth Amendment violation withstanding



                                                10
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 11 of 15 PageID #: 37




summary judgment). In short, plaintiff’s allegations do not demonstrate a Fourth Amendment

violation. Therefore, to the extent that plaintiff is asserting a Fourth Amendment claim against

defendants, it must be dismissed.

   D. Eighth Amendment Sexual Assault and Sexual Harassment Claims

       Plaintiff alleges that Officer Uding grabbed his buttock while conducting a search, and later

made an insulting comment. To the extent that plaintiff is alleging this constitutes a sexual assault

or sexual harassment under the Eighth Amendment, the claim against Officer Uding must be

dismissed.

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

Const. amend. VIII. The amendment serves to protect those who are incarcerated from physical or

sexual assault at the hands of correctional officers. See Berryhill v. Schriro, 137 F.3d 1073, 1076

(8th Cir. 1998) (stating that “sexual or other assaults are not a legitimate part of a prisoner’s

punishment, and the substantial physical and emotional harm suffered by a victim of such abuse

are compensable injuries”).

       Here, plaintiff alleges that Officer Uding “grabbed” his buttock during the course of a

search. However, as plaintiff acknowledges, this occurred during a visual body cavity search when

his arms were restrained. More specifically, this touching occurred while Officer Uding and

Officer Wells were removing plaintiff’s boxers to conduct the search. A third officer was in the

room, while another was observing remotely. There is no indication that this touching was done

for sexual gratification or that it was anything other than incidental to the removal of plaintiff’s

boxers while his own hands were cuffed. In short, he has not sufficiently alleged that Officer

Uding’s actions amounted to a sexual assault. See Williams v. Prudden, 67 Fed. Appx. 976, 977

(8th Cir. 2003) (explaining that inmate sufficiently stated “an Eighth Amendment claim by alleging



                                                 11
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 12 of 15 PageID #: 38




that [defendant] ground his pelvis against her, grabbed her breast, verbally demanded sexual

favors, made physical sexual advances, and attempted to force himself upon her”).

       With regard to sexual harassment, a prisoner can bring a cause of action pursuant to § 1983

for sexual harassment by a correctional employee. See Watson v. Jones, 980 F.2d 1165, 1166 (8th

Cir. 1992). Because sexual harassment or abuse of a prisoner by a correctional officer can never

serve a legitimate penological purpose, such abuse can constitute the unnecessary and wanton

infliction of pain. Freitas v. Ault, 109 F.3d 1335, 1338 (8th Cir. 1997). To prevail on a constitutional

claim of sexual harassment, a prisoner must prove that, as an objective matter, the alleged abuse

or harassment caused pain and, as a subjective matter, that the officer acted with a sufficiently

culpable state of mind. Id. However, “sexual harassment, absent contact or touching, does not

constitute unnecessary and wanton infliction of pain.” Howard v. Everett, 208 F.3d 218 (8th Cir.

2000) (unpublished opinion).

       In this case, plaintiff states that along with allegedly grabbing his buttock, Officer Uding

made insulting comments. In particular, plaintiff states that Officer Uding made a remark about

seeing a string in plaintiff’s buttocks. Later, after plaintiff was made to “squat and cough” as part

of a visual body cavity search, Officer Uding purportedly said “isn’t [that] a nice view.” These

comments do not adequately assert a sexual harassment claim.

       With regard to the first statement, it is not entirely clear why plaintiff believes it to be

improper, especially given the context in which Officer Uding was performing a visual body cavity

search. That is, it appears that Officer Uding saw something and made a remark about it, which

plaintiff admits made him mad.

       The second statement, while perhaps inappropriate, was not accompanied by any contact

or touching. There is no indication that Officer Uding said anything further, or had any other



                                                  12
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 13 of 15 PageID #: 39




physical contact with plaintiff. As such, plaintiff’s allegations are insufficient to support a sexual

harassment claim. See Watson v. Jones, 980 F.2d 1165, 1165-66 (8th Cir. 1992) (plaintiffs’

allegations that female prison guard performed almost daily pat-down searches, tickled them, and

fondled and rubbed their genital areas was sufficient to withstand summary judgment).

       For the reasons discussed above, plaintiff has not stated an Eighth Amendment claim

against Officer Uding.

   E. Eighth Amendment Failure to Intervene Claim

       Plaintiff alleges that Officers Wells and Jones were physically present in the room when

he was searched, while Sergeant Downing was observing from a remote location. To the extent

that plaintiff is attempting to assert an Eighth Amendment failure to intervene claim against these

defendants, the claim must be dismissed.

       Under 42 U.S.C. § 1983, a correctional officer can be held liable for failing to intervene in

another officer’s constitutional violation. See Putman v. Gerloff, 639 F.2d 415, 423 (8th Cir. 1981)

(determining that a deputy could be held “jointly liable for failing to intervene if a fellow

officer…was using excessive force and otherwise was unlawfully punishing the prisoner”); and

Buckner v. Hollins, 983 F.2d 119, 121-22 (8th Cir. 1993) (determining that state corrections officer

had a duty to intervene on behalf of inmate being assaulted by a county corrections officer). “A

prison official acts with deliberate indifference to an inmate’s safety when the official is present

at the time of an assault and fails to intervene or otherwise act to end the assault.” Williams v.

Mueller, 13 F.3d 1214, 1216 (8th Cir. 1994).

       As explained more fully above, plaintiff has not established that a constitutional violation

occurred during his visual body cavity search. It therefore follows that Officer Wells, Officer




                                                 13
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 14 of 15 PageID #: 40




Jones, and Sergeant Downing cannot be liable for failing to intervene. Thus, this claim must be

dismissed.

   F. Preservice Dismissal

       Pursuant to 28 U.S.C. § 1915, the Court is required to dismiss a complaint filed in forma

pauperis any time it determines that the action is frivolous, malicious, or fails to state a claim. 28

U.S.C. § 1915(e)(2). As discussed above, plaintiff’s official capacity claims must be dismissed

because he has not stated a claim against the State of Missouri, the entity employing defendants.

The claim against Warden Lawson must be dismissed because there are no allegations against her

showing that she was personally responsible for any action taken against plaintiff, or that she failed

to train or supervise her employees.

       Plaintiff’s Fourth Amendment claim is insufficient, because there are no facts suggesting

that the visual body cavity search was unreasonable. His Eighth Amendment claims regarding

sexual assault and sexual harassment are insufficient, as the alleged contact plaintiff describes

during the course of a search does not demonstrate that Officer Uding acted with the purpose of

sexual gratification. To the contrary, it occurred during a search in which Officer Uding and

Officer Wells were removing plaintiff’s clothes, while plaintiff was in restraints, necessitating

some contact. Moreover, Officer Uding’s later sexually-tinged comment was not accompanied by

any contact or touching. Finally, because plaintiff has not established that Officer Uding violated

his constitutional rights, defendants Wells, Jones, and Downing cannot be liable for failing to

intervene. Therefore, this action must be dismissed without prejudice for failure to state a claim.




                                                 14
 Case: 4:20-cv-00559-JMB Doc. #: 6 Filed: 08/18/20 Page: 15 of 15 PageID #: 41




   G. Motion for Appointment of Counsel

       Plaintiff has filed a motion to appoint counsel. (Docket No. 2). The motion will be denied

as moot as this action is being dismissed without prejudice for failure to state a claim. See 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial partial filing fee of $35.65

within twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that plaintiff’s motion for appointment of counsel (Docket

No. 2) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that this action is dismissed without prejudice for failure

to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 18th day of August, 2020.


                                                     HENRY EDWARD AUTREY
                                                   UNITED STATES DISTRICT JUDGE




                                                 15
